Citation Nr: 0207674	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from August 1977 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Wichita, Kansas Regional Office 
(RO).  That decision, in pertinent part, denied the veteran's 
request to reopen a claim for service connection for hearing 
loss in the right ear stating that new and material evidence 
had not been submitted to reopen the claim.  In a November 
1999 decision, the Board found that new and material evidence 
had been submitted, and reopened the claim for service 
connection for hearing loss in the right ear.  The Board then 
remanded the reopened claim to the RO for further 
development.  The Board instructed the RO to inform the 
veteran that he could submit additional evidence, obtain 
information regarding treatment the veteran described 
receiving during service, and schedule a VA examination of 
the veteran's right ear in order for the examiner to provide 
an opinion as to the likely etiology of any current right ear 
hearing loss.

The veteran requested a hearing be held before a Member of 
the Board at the RO.  A hearing was scheduled for June 1999, 
but the veteran failed to report for the hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence reasonably shows that symptoms of the 
veteran's pre-existing hearing loss in the right ear 
increased in severity during service and were not a natural 
progression of the condition.

CONCLUSION OF LAW

Hearing loss in the right ear was aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 1153 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for hearing loss in the right ear and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports from March, April and 
July 1985, VA treatment records from May 1996, private 
treatment records from January 1997, and statements and 
testimony before a hearing officer at a hearing held at the 
RO in October 1997.

The Board notes that the development requested in the Board's 
November 1999 remand has not been completed.  The veteran's 
copy of the Board's decision was returned by the post office.  
Further attempts by the RO to contact the veteran were 
unsuccessful.  Notes in the claims file indicate that the RO 
attempted to obtain the veteran's current address from 
several different sources, including the private physician 
who submitted treatment records in support of the veteran's 
claim,  VAMCs in the state of Kansas, AT & T information, 
Blue Cross/Blue Shield, and the Social Security 
Administration.  Attempts by the RO to locate the veteran's 
current address were unsuccessful and neither the veteran, 
nor his representative, provided the RO with his current 
address.  "[I]n the normal course of events, it is the 
burden of the (appellants) to keep the VA apprised of (their) 
whereabouts[,]" and "there is no burden on the part of the 
VA to turn up heaven and earth to find (an appellant),"  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service records indicate that the veteran's military 
occupational specialty was auto mechanic.  Service medical 
records indicate that, at the July 1977 entrance examination, 
puretone thresholds in the right ear, in decibels, were as 
follows:

 

At the veteran's September 1983 separation examination, 
puretone thresholds in the right ear were as follows:

 

A VA audiological examination report from March 1985, noted 
puretone thresholds in the right ear were as follows:

 

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The March 1985 report also noted 
that the veteran had undergone a stapedectomy of the right 
ear in February 1983.

An April 1985 VA ear, nose and throat examination noted that 
the veteran had a tympanoplasty in the right ear while in 
service.  On examination a bone graft was noted posteriorly 
in the right ear.  The examiner diagnosed the veteran with 
right ear mixed hearing loss due to noise exposure and middle 
ear injury.

A VA audiological examination report from July 1985 noted 
puretone thresholds in the right ear were as follows:

 

Speech audiometry revealed speech recognition of 94 percent 
in the right ear.  Mixed conduction and sensorineural hearing 
loss was noted in the right ear.

A May 1996 VA treatment note indicated that the veteran 
reported with complaints of plugged ears and ringing in the 
ears.  The veteran reported having his right eardrum replaced 
in service.  On examination, his right ear was impacted with 
cerumen.  No diagnosis was noted.

A January 1997 private treatment note indicated that the 
veteran complained of a left earache.  He reported a history 
of surgery to the right ear and hearing loss in that ear.  
The right ear was noted to be full of fluid.  The veteran was 
diagnosed with otitis media.  No comments were made regarding 
hearing loss in the right ear other than the veteran's 
report.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1997.  The veteran indicated that 
he had problems with his right ear prior to service.  He 
testified that he had an ear infection in his right ear and 
the doctor had "poked a hole in it to let it drain."  He 
stated that he had minor problems with hearing after that.  
The veteran indicated that he was told he needed an operation 
on his right ear during service because the eardrum was split 
and scarred over many times due to noise exposure.  He 
indicated that he only had surgery once in service.  He 
stated that the surgery did not improve his hearing.  He also 
indicated that the primary acoustic trauma he experienced in 
service was noise exposure.  The veteran also testified that 
he served as an auto mechanic and, while working in steel 
Quonset huts was exposed to loud whining noises from the 
turbochargers on the trucks.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the development requested in the 
November 1999 remand was not completed due to the fact that 
the veteran has not supplied the RO with his current address.  
It is likely that further development would have assisted in 
providing a more complete picture of the veteran's disability 
and the etiology of his current hearing loss in the right 
ear.  However, after careful review of the evidence of 
record, the Board finds that the weight of the evidence of 
record is at least in equipoise regarding the matter of 
whether hearing loss in the right ear, which was noted upon 
entry into service, increased in severity as a result of 
service. The reasons for this determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that when claiming entitlement to service 
connection for the aggravation of a preexisting condition, an 
appellant is not required to establish a causal link between 
his military service and the deterioration of his preservice 
disability, but must show only that the aggravation occurred 
in service.  See Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Initially, the Board notes that the veteran had hearing loss 
in the right ear prior to entering service in July 1977.  
Audiograms conducted at the veteran's July 1977 entrance 
examination and his September 1983 separation examination 
indicate that the veteran's hearing loss in the right ear did 
worsen during service.

The question then becomes whether this increase in disability 
was a result of in-service aggravation or the natural 
progression of the disease or injury.  The April 1985 VA 
examination report noted that the veteran had undergone a 
tympanoplasty of the right ear and that there was a bone 
graft posteriorly in the right ear.  In addition, the April 
1985 VA examiner attributed the veteran's hearing loss in the 
right ear to noise exposure and a middle ear injury.  While 
this statement does not specifically link the veteran's 
decrease in right ear hearing acuity to service, it does 
support the veteran's testimony from October 1997.  At that 
time, the veteran stated that he had surgery on his right ear 
in service and was told the surgery was necessary due to 
noise exposure.  There are no specific findings of record, 
other than the April 1985 report, attributing the veteran's 
hearing loss in the right ear to incidents consistent with 
the veteran's service experience.  In this regard, the 
veteran was in service for approximately six years, and there 
are medical references following service to inservice 
surgical procedures, or findings consistent with such 
procedures, and the veteran's duties during service are also 
noted to be described as involving exposure to acoustic 
trauma.  Moreover, as noted above, the veteran is not 
required to show a causal link between his service and the 
deterioration of his pre-service disability.  Rather, he only 
needs to show that aggravation occurred in service.  See 
Browder, supra.

Absent clear and unmistakable evidence that the veteran's 
decreased hearing acuity was a result of the natural 
progression of the disease or injury, the veteran is entitled 
to the presumption that the decrease in hearing acuity in the 
right ear during service was the result of in-service 
aggravation and not the natural progression of his pre-
service condition.  See 38 C.F.R. § 3.306.  Accordingly, the 
Board finds that the veteran's hearing loss in the right ear 
was aggravated by service.

ORDER

Service connection for hearing loss in the right ear is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

